DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the weld of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is not clear how the abutment element is welded and the screw is able to pass through both openings while having a head at the opposite end.  Clarification is required.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,352,372 to Colarusso in view of U.S. Patent No. 2,761,706 to Risley et al.
Regarding claim 1, Colarusso discloses a clamp (fig. 3: 10) having a band (12) and two tensioning heads (fig. 4: area adjacent opening 16) at opposite ends of the clamping band, both tensioning heads have openings (16) wherein a screw (17) is provided with a screw head (fig. 3: 19) and body (17), the body is guided through the openings and a threaded nut (fig. 1: 15) is provided and is arrangeable on the screw body, the screw body comprises first and second threaded sections (threaded at distal ends).  However, a section of reduced diameter between threaded ends is not disclosed.  Risley discloses a clamping bolt, the bolt having a central section of reduced diameter (fig. 3: see 28 reduced in size compared to 29).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Colarusso by using a bolt with reduced center section, as disclosed by Risley, in order to save materials and speed production time.
Regarding claim 2, the screw body is through both openings and the nut (15 on left side, fig. 1) is on the screw body.
Regarding claim 3, Colarusso in view of Risley discloses the reduced diameter section as longer in a longitudinal direction of the screw than one thread turn (see threads and reduced section, Risley figs. 1 and 3).
Regarding claims 4 and 16-18, the reduced diameter section is at least 40 percent of the length of the screw body (Risley, see fig. 1).
Regarding claim 5, the reduced diameter section has no threads (Risley, fig. 1: C).
Regarding claim 6, the reduced diameter section is smooth (Risley, fig. 1: C).
Regarding claim 7, the reduced section is less than a free diameter between outer flanks of the threads.
Regarding claim 8, Colarusso in view of Risley discloses the ends of the bolt threaded sections being the same diameter (Colarusso fig. 3: 17).
Regarding claim 9, the threaded sections are at opposite ends and extend toward the reduced section of the screw body (as previously recited in the rejection of claim 1, Colarusso in view of Risley).
Regarding claim 10, an abutment element (Colarusso fig. 1: 20) is arrangeable on the screw body.
Regarding claim 14, the clamp is inherently biased open (as seen flat, fig 1 and pressed about pipe, fig. 3).
Regarding claim 15, the threaded nut (left side 15) is secured against rotation (Colarusso, see square nut 15, fig. 2 adjacent flat surface 11 as shown in fig. 2).
Regarding claim 19, the reduced diameter section is cylindrical (Risley fig. 1).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,352,372 to Colarusso in view of U.S. Patent No. 2,761,706 to Risley et al. further in view of U.S. Patent No. 6,481,257 to Chartier.
Regarding claims 11 and 12, Colarusso in view of Risley do not disclose an abutment element which may abut the nut.  Chartier discloses a washer/abutment element which abuts the nut of a clamp (Chartier fig. 2b: 80).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Colarusso by adding a washer as disclosed by Chartier in order to better secure the clamping screw.
 Regarding claim 13, as best understood, welding of the washer to the screw is not disclosed.  The examiner takes official notice that it is well known in the art to weld metal together in the art of construction to increase their bond.  Using a weld after assembly would increase the bond and keep the clamping force from coming loose.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633